Citation Nr: 9919397	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with hiatal hernia, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1970 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The appeal was remanded by the Board in February 1997.  


REMAND

Page one of the report of VA psychiatric examination in 
August 1998 reflects that the veteran was last involved in 
outpatient treatment at that VA facility in July 1997.  
Although the veteran did not respond to a March 1997 letter 
requesting information concerning any treatment he was 
receiving, in the case of Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the United States Court of Veterans Appeals found 
that VA records that predated a Board decision were "before 
the Secretary and the Board" when the Board decision was 
made.  "If such material could be determinative of the claim 
and was not considered by the Board, a remand for 
readjudication would be in order."  Id.  The record does not 
indicate that an attempt has been made to obtain treatment 
records relating to the veteran's reported VA outpatient 
treatment in recent years up to July 1997.  

While the VA outpatient treatment was referenced in the 
context of a VA psychiatric examination, the Board is 
nevertheless uncertain as to whether any pertinent reference 
to the duodenal ulcer with hiatal hernia disability is 
included in the additional medical records.  As such, 
adjudication of the increased rating claim is deferred 
pending completion of the requested action below.


In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should request copies of all 
records relating to any treatment 
provided the veteran at the VA Medical 
Center, Fargo, North Dakota, from July 
1994 until the present, that have not 
been previously obtained.  

2.  The RO should then readjudicate the 
issues on appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


